EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated February 1, 2016 with respect to the shares of Common Stock of Abraxas Petroleum Corporation, and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:February 1, 2016 THE LION FUND, L.P. By: Biglari Capital Corp. General Partner By: /s/ Sardar Biglari Sardar Biglari Chairman and Chief Executive Officer BIGLARI CAPITAL CORP. By: /s/ Sardar Biglari Sardar Biglari Chairman and Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI
